DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 12 and 39, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 11, 13, 16, 18, and 33-43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 7, 11, 13, 16, 18, and 33-43 depend from cancelled base claims.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 17, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monks UK Patent No. GB 2 289 096 B.
Regarding claim 1, Monks discloses a trailer anti-theft device including electro-mechanical means (34/70) and a temporary electrical power supply (74) wherein the temporary electrical power supply acts momentarily upon the electro-mechanical device (page 3, lines 30-31), thereby causing it to move into an activated condition (Figure 2), and wherein in its activated condition, it acts upon either on at least one wheel of the trailer, or the tow- hitch, to lock the at least one wheel or tow-hitch, and remains in its activated condition (page 6, lines 9-22) without the need for any external power supply (page 7, lines 12-22), until such time as the electro-mechanical device is activated or re-connected to the temporary electrical power supply, whereby the power supply is able to act momentarily upon the electro-mechanical device, and return said device to its deactivated condition (page 6, line 31 through page 7, line 10), thereby causing the at least one wheel or tow-hitch to become unlocked (Figures 1 and 4).
	Regarding claim 2, Monks discloses an anti-theft device wherein the electro-mechanical device is a linear actuator (page 6, lines 9-22) including a shaft (32) that is either extended or retracted when acted upon by the temporary electrical power supply.
	Regarding claim 3, Monks discloses an anti-theft device wherein the linear actuator has the properties where the shaft (32) is retracted and locked in the retracted position in its deactivated condition (page 6, line 31 through page 7, line 10) and the shaft is extended and locked in its extended position when in its activated condition (page 6, lines 9-18).
	Regarding claim 4, Monks discloses an anti-theft system comprising the anti-theft device of claim 3, including a sender unit (i.e., user operated radio frequency transmitter), a logic control means (72), power connector means (inherent connection between 72 and 74), and a prime mover vehicle (a caravan, trailer, or horse box, inherently requires a prime mover vehicle for towing), wherein either the prime mover vehicle includes the electrical power supply for the anti-theft device, and the power supply is connected to the trailer via the power connector means, or the power supply is installed directly upon the trailer (Figure 4).
(34/70) that act upon the vehicle's park brake electrical, or hydraulic or pneumatic system, and wherein the electro-mechanical means are temporarily connected to an electrical power supply (74), the electro-mechanical means is caused to go into its activated condition and thereby activates the park brake (page 6, lines 9-22), and wherein the device remains in its activated condition without the need for any external power supply (page 7, lines 12-22) until such time as the device is activated or re-connected to the electrical power supply whereby the power supply is able to act momentarily upon the electro-mechanical device, and return said device to its deactivated condition (page 6, line 31 through page 7, line 10), thereby causing the vehicle park brake to be released (Figures 1 and 4).
	Regarding claim 32, Monks discloses an anti-theft system wherein the linear actuator has the properties where the shaft (32) is retracted and locked in the retracted position in its deactivated condition (page 6, line 31 through page 7, line 10) and the shaft is extended and locked in its extended position when in its activated condition (page 6, lines 9-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Monks in view of Breed U.S. Patent No. 9,082,237.
Regarding claim 6, Monks discloses an anti-theft system comprising all the features of claim 4 as discussed above, but fails to explicitly disclose wherein the sender unit is capable of remotely sending a signal to the trailer that is received by the logic control means, whereat the signal is checked for 
Breed discloses an anti-theft device for a vehicle comprising a sender unit (e.g., smartphone) is capable of remotely sending a signal to the trailer that is received by the logic control means (805), whereat the signal is checked for authenticity, and once authenticated, the logic control means operates the anti-theft device, causing it to become either activated or deactivated, thereby either locking or unlocking the trailer (column 17, lines 56-65).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anti-theft device of Breed into the system of Monks since doing so would enhance security by ensuring that the user attempting to lock or unlock the trailer is authorized to do so.
Regarding claim 10, Monks discloses an anti-theft system comprising all the features of claim 6 as discussed above, but fails to explicitly disclose wherein the sender unit emits a unique coded signal that is paired with the components of the system that are integrated upon the trailer, so that only specifically paired sender nits are capable of activating or deactivating the system.
Breed discloses an anti-theft device comprising a sender unit that emits a unique coded signal that is paired with the components of a system that are integrated upon a trailer (column 29, lines 8-14), so that only specifically paired sender units are capable of activating or deactivating the system (column 16, lines 13-37).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anti-theft device of Breed into the system of Monks since doing so would enhance security by ensuring that the user attempting to lock or unlock the trailer is authorized to do so.
Regarding claim 14, Monks discloses an anti-theft system comprising all the features of claim 6 as discussed above, but fails to explicitly disclose wherein the system includes motion detection means that include G-force and motion sensors and a multi- point verification system, and the motion detection means keeps the system deactivated if the motion detection means detects that the towed vehicle is in motion, and wherein the motion detection means are also adapted to detect if a person has connected a 
Breed discloses an anti-theft device wherein a system includes motion detection means that include G-force and motion sensors and a multi-point verification system (column 17, lines 43-53), and the motion detection means keeps the system deactivated if the motion detection means detects that the towed vehicle is in motion, and wherein the motion detection means are also adapted to detect if a person has connected a prime mover to the towable vehicle (i.e., the trailer is being jacked) and if so detected, an alert is generated that is sent as a text to an authorized person or person, or sounds an alarm, or both (column 17, lines 52-55).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anti-theft device of Breed into the system of Monks since doing so would enhance security by ensuring that the trailer isn’t moved without authorization.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Monks in view of Saylor U.S. Patent No. 10,257,179 (hereinafter Saylor).
Regarding claim 12, Monks discloses an anti-theft system comprising all the features of claim 7 as discussed above, but fails to explicitly disclose wherein when a remote access request is received by the system from a hand-held device the system will generate a unique code and transmit said code to an authorized person as an additional layer of security.
Saylor discloses an anti-theft system wherein when a remote access request is received by a system from a hand-held device (i.e., mobile phone) the system will generate a unique code and transmit said code to an authorized person as an additional layer of security (column 11, line 60 through column 12, line 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anti-theft device of Saylor into the system of Monks since doing so would enhance security by ensuring that the user attempting to lock or unlock the trailer is authorized to do so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniell L Negron/             Primary Examiner, Art Unit 2699                                                                                                                                                                                           	January 28, 2022